By JUDGE THOMAS J. MIDDLETON
This matter came before the Court on Defendant’s Demurrer to the Amended Motion for Judgment for Plaintiff’s failure to comply with mandatory statutory procedure. Defendant’s Demurrer is overruled for the following reasons.
It is the opinion of this Court that the Comptroller is not a necessary party to an action for a contract claim against the Virginia Department of Highways and Transportation. As this Court reads Va. Code § 33.1-386 et seq., the legislature has provided very comprehensive administrative procedures for submitting claims against the Virginia Department of Highways and Transportation (VDHT) which are to be followed independently from the more general administrative procedures addressed in § 8.01-192 et seq. Section 33.1-386 addresses a very different scheme for. submitting contract claims against VDHT which are not initiated with an agency head and which do not involve submission to the Comptroller, as other types of agency claims are handled. The distinctions between claims under the two statutes are preserved up through the judicial proceedings, providing for separate venue, for bench trials over jury trials, and for separate statute of limitations. Such distinctions convince this Court the intent of the legislature is to have claims against VDHT controlled by this separate statute. This cause is to be continued.